Citation Nr: 0710941	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-36 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for post-traumatic stress 
disorder (PTSD), has been received.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision by which the RO denied 
entitlement to the benefits sought herein.  

In his October 2004 substantive appeal, the veteran indicated 
that he desired a hearing before a Veterans Law Judge to be 
held at the RO.  In December 2005, he submitted another VA 
Form 9 indicating that he did not want a hearing.  In a 
signed statement dated in March 2006, the veteran asserted 
that he had no further evidence to submit and asked that his 
case be decided as soon as possible.  In a June 2006 signed 
statement, he indicated that he had no more evidence to give, 
and in September 2006, he asserted that he had stated his 
case completely and that he had nothing further to add.  In 
light of the submissions received following the veteran's 
October 2004 substantive appeal, the Board concludes that the 
veteran has withdrawn his hearing request.  Accordingly, the 
Board will proceed with consideration of the veteran's claim 
based on the evidence of record, as he has requested.  See 38 
C.F.R. § 20.704(e) (2006).  

The issue of whether new and material evidence, sufficient to 
reopen a claim of service connection for PTSD, has been 
received is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Pes planus is not shown to be related to the veteran's active 
duty service.


CONCLUSION OF LAW

The veteran's pes planus is not due to disease or injury that 
was incurred in active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in December 2002 and June 2006 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claim 
and to submit any relevant evidence in his possession.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  Finally, the June 2006 letter contained information 
regarding disability ratings and effective dates in 
accordance with the Court's holding in Dingess/Hartman.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service VA and non-VA medical records.  The record 
also contains statements from the veteran and others and 
copies of letters purportedly sent to his mother during 
service.  The veteran has submitted signed statements 
indicating that he had no further evidence to submit.  

The RO did not afford the veteran a VA medical examination in 
furtherance of his claim as required in some circumstances 
under VCAA.  The Board has explained in the body of the 
decision below why such examination is unnecessary in this 
case.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Bilateral pes planus 

The service medical records contain no diagnosis of bilateral 
pes planus.  Indeed, on induction and separation, the feet 
were found to be normal.  The veteran did voice complaints 
relevant to the feet in 1970, but pes planus was not found.  
Rather, it was suggested that his complaints of tingling in 
the feet resulted from ill-fitting boots and the need for 
heavier socks.

The veteran's first VA medical examination was conducted in 
June 1987.  The VA examiner apparently examined all of the 
veteran's bodily systems, but he did not find any 
abnormalities of the musculoskeletal system to include the 
feet.

In May 2001, the veteran was afforded a VA orthotic 
evaluation consult pursuant to a diagnosis of plantar 
fasciitis with heel spurs and ensuing painful walking.  On 
March 2003 VA diabetes mellitus examination, the veteran 
complained of pes planus.  On objective examination, however, 
the examiner diagnosed bilateral onychomycosis.  The examiner 
made no mention of pes planus.

The veteran does not appear to be suffering from bilateral 
pes planus.  Absent a present disability, service connection 
cannot be granted.  38 C.F.R. § 3.303; Gilpin, supra.  Thus, 
because bilateral pes planus is not shown, service connection 
for that claimed disorder is not warranted.  The veteran may 
well believe that he suffers from bilateral pes planus.  The 
Board cannot accept the veteran's opinion regarding the 
nature of his bilateral foot condition, as he is not shown to 
be competent to render medical diagnoses and opinions upon 
which the Board may rely.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no evidence of bilateral pes planus, element 
one is missing, and a medical examination would be of no 
value in this case.  VA is not required to provide assistance 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for bilateral pes planus is denied.


REMAND

In its May 2003 rating decision and subsequent adjudications, 
the RO has referred to a January 29, 2003 VA psychiatric 
examination report.  The Board has reviewed the claims file 
but has not been able to locate a copy of the January 2003 
examination report.  The RO must, therefore, associate a copy 
of that examination report with the claims file.

As well, the RO's December 2002 letter to the veteran may not 
be sufficient to comply with the Court's dictates in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Regarding this new and 
material claim, additional notice is required.  The RO must 
advise the veteran of what constitutes new and material 
evidence to reopen the claim of entitlement to service 
connection for PTSD as contemplated by the Court in Kent.
 
Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that includes notice as to what 
would constitute new and material evidence 
regarding the particular new and material 
evidence claim herein in accordance with 
Kent.

2.  Associate with the claims file a copy 
of the January 29, 2003 VA psychiatric 
examination report.

3.  If the benefit sought herein is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


